DOCUMENTS UNDER SEAL
                      Case 3:19-cr-00651-CRB Document 4 Filed 12/26/19 Page 1 3of 1
                                                           TOTAL TIME (m ins):
M AGISTRATE JUDGE                         DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                            Stephen Ybarra                           11:06 - 11:09
MAGISTRATE JUDGE                          DATE                                     NEW CASE         CASE NUMBER
Sallie Kim                               December 26, 2019                                          19-cr-00651-CRB
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                   PD.      RET.
John Sembrano                             27       Y       P       Joyce Leavitt, special                APPT.
U.S. ATTORNEY                             INTERPRETER                           FIN. AFFT              COUNSEL APPT'D
Sloan Heffron for Lina Peng              n/a                                    SUBMITTED

PROBATION OFFICER             PRETRIAL SERVICES OFFICER            DEF ELIGIBLE FOR               PARTIAL PAYMENT
                              Carolyn Truong                       APPT'D COUNSEL                 OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
                                                                                                            TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT             BOND HEARING            IA REV PROB. or           OTHER
                                                                                  or S/R
       DETENTION HRG              ID / REMOV HRG          CHANGE PLEA             PROB. REVOC.              ATTY APPT
                                                                                                            HEARING
                                                   INITIAL APPEARANCE
        ADVISED                  ADVISED                NAME AS CHARGED              TRUE NAME:
        OF RIGHTS                OF CHARGES             IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON            READING W AIVED                  W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT              SUBSTANCE
                                                       RELEASE
      RELEASED           ISSUED                    AMT OF SECURITY        SPECIAL NOTES                PASSPORT
      ON O/R             APPEARANCE BOND           $                                                   SURRENDERED
                                                                                                       DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION   PRETRIAL                        DETAINED        RELEASED        DETENTION HEARING             REMANDED
      FOR      SERVICES                                                        AND FORMAL FINDINGS           TO CUSTODY
      DETENTIONREPORT                                                          W AIVED
            Crim History Only)
ORDER REMOVED TO THE DISTRICT OF
                                                           PLEA
     CONSENT                    NOT GUILTY                GUILTY                    GUILTY TO COUNTS:
     ENTERED
     PRESENTENCE                CHANGE OF PLEA            PLEA AGREEMENT            OTHER:
     REPORT ORDERED                                       FILED
                                                       CONTINUANCE
TO:                              ATTY APPT                BOND                   STATUS RE:
12/27/19                         HEARING                  HEARING                CONSENT                  TRIAL SET

AT:                              SUBMIT FINAN.            PRELIMINARY            CHANGE OF                STATUS re
                                 AFFIDAVIT                HEARING                PLEA                     detention & I.D.
10:30 AM                                                  _____________                                   of counsel
BEFORE HON.                      DETENTION                ARRAIGNMENT             MOTIONS                 JUDGMENT &
                                 HEARING                                                                  SENTENCING
SK
       TIME W AIVED              TIME EXCLUDABLE          IDENTITY /             PRETRIAL                 PROB/SUP REV.
                                 UNDER 18 § USC           REMOVAL                CONFERENCE               HEARING
                                 3161                     HEARING
                                                ADDITIONAL PROCEEDINGS
AUSA orally moves to unseal the entire case - Granted. The Court appoints the Office of the Federal Public Defender.


                                                                                       DOCUMENT NUMBER:
